Title: Hugh Holmes to Thomas Jefferson, 8 August 1818
From: Holmes, Hugh,Blackburn, George
To: Jefferson, Thomas


          
            Dear Sir
            New Market 
              August 8h 1818
          
          In transitu I drop you a line of introduction to make you acquainted with Mr Blackburn the bearer a gentleman of science and for many years the professor of Matthematics in Wm & Mary colledge—not personaly acquainted with this gentleman before the Accidental meeting on the road to day I have still no hesitation, from a knowledge of his reputation gained through unexceptionable channels to recommend him to your patronage with a View to aid the great work we have on hand and altho finished by us yet subject  to alteration amendment or even final rejection—you may find his opinions usefull, indeed I hope he may aid you much in giving the Central Colledge a start and place a feather in its Cap before it makes its appearance before the Assembly
          
            You already  know that with sentiments of high regard & esteem I am your friend
            Hh Holmes
          
        